 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   BOBBIE BEAL,                   )   Case No. CV 18-0075-JFW (JPR)
                                    )
12                    Petitioner,   )
                                    )   ORDER ACCEPTING FINDINGS AND
13               v.                 )   RECOMMENDATIONS OF U.S.
                                    )   MAGISTRATE JUDGE
14   ROBERT NEUSCHMID, Warden,      )
                                    )
15                    Respondent.   )
                                    )
16
17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the

18   Petition, Amended Petition, records on file, and Report and

19   Recommendation of U.S. Magistrate Judge, which recommends that

20   this action be dismissed as untimely and because Petitioner’s

21   filings are unintelligible.    On December 18, 2018, Petitioner

22   filed objections to the R. & R. and a separate “Motion: to

23   Vacate,” which appears in part to object to the R. & R. based on

24   the same allegations of “fraud” raised in his objections.1

25
          1
26           The motion to vacate also seeks to vacate the judgment in
     Petitioner’s closed civil-rights case, Bobbie Beal v. Eric Arnold,
27   Warden, et al., No. CV 18-0189-JFW (JPR) (C.D. Cal. dismissed July
     12, 2018). Both filings bear the number assigned to this case as
28   well as that of his civil-rights case.        Petitioner has been

                                         1
 1   Respondent did not file a reply.
 2        Petitioner’s objections largely reargue the merits of his
 3   claims and do not dispute any substantive aspect of the
 4   Magistrate Judge’s analysis.   (See generally Objs. at 2-7.)2   He
 5   appears to concede that his filings are “unintillgible [sic],” at
 6   least in part because he “is not attorney or lawyer [sic]” (id.
 7   at 2), but he does not explain why he would need an attorney or a
 8   law license to draft an intelligible pleading.   Many federal
 9   habeas petitioners are able to articulate their claims pro se,
10   see Dixon v. Baker, 847 F.3d 714, 722 (9th Cir. 2017), and as the
11   Magistrate Judge correctly pointed out, “[p]ro se status and
12   ignorance of the law are not extraordinary circumstances
13   warranting equitable tolling” (R. & R. at 16 (collecting cases));
14   see also Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (habeas
15   petitioners have no general right to counsel).   His objection on
16   that basis is therefore without merit.
17        As to statutory tolling, Petitioner appears to argue that
18   this action is timely because Respondent cited an incorrect
19   number for the state case in which he was convicted and in fact
20   his case, number “BA373675,” is still “pen[d]ing.”   (See, e.g.,
21
22   reminded that he must use the correct case number on each filing
     depending on whether it is intended for his civil-rights or his
23   habeas case. To the extent he intended to file each document in
     both cases, the Court addresses their effect on his civil-rights
24   action in a separate order bearing the number for that case.
25        2
            The objections are consecutively paginated with handwritten
26   numbers at the bottom right corner of each page but begin with page
     two. (See Objs. at 2.) The “Motion: to Vacate” is a single page
27   bearing the handwritten number “1” on its bottom right corner.
     (See Mot. Vacate.)    The Court uses the handwritten pagination
28   supplied by Petitioner.

                                        2
 1   Objs. at 3, 4, 6, 9; Mot. Vacate at 1.)   Although it is true that
 2   Respondent listed Petitioner’s trial-case number as KA095727 (see
 3   Mot. Dismiss, Mem. P. & A. at 1) and that that appears to be
 4   incorrect, see Online Servs., Super. Ct. of Cal., Cnty. of L.A.,
 5   http://www.lacourt.org/criminalcasesummary/ui (search for case
 6   number KA095727 showing “Moises Maldonado” as only defendant and
 7   no charges brought under Health & Safety Code) (last visited Jan.
 8   10, 2019), case number BA373675 is not pending and was not
 9   brought against Petitioner either, see id. (search for case
10   number BA373675 showing that “Ology Gibson” pleaded no contest to
11   Penal Code violation on Dec. 7, 2010) (last visited Jan. 10,
12   2019).
13        It does not appear that Petitioner has any charges pending
14   against him in Los Angeles County Superior Court.   See id.
15   (searches for “Bobbie” with “Beal” and “Robert” with “Beal”
16   yielding no relevant results) (last visited Jan. 10, 2019).3
17
          3
18             The case in which Petitioner was convicted, number
     BA373655, shows that no disposition was entered as to the drug-
19   selling count, Health and Safety Code section 11352(a), and it
     remains “[p]ending.” See Online Servs., Super. Ct. of Cal., Cnty.
20   of L.A., http://www.lacourt.org/criminalcasesummary/ui (search for
     case number BA373655) (last visited Jan. 10, 2019).         But as
21   discussed in the R. & R., the jury was unable to reach a verdict on
22   that count and a mistrial was declared. (See R. & R. at 4; see
     also Lodged Doc. 3 at 2; Lodged Doc. 7 at 11.) The prosecution
23   evidently elected not to retry him on that charge and the
     limitation period for doing so appears to have since expired. See
24   Cal. Penal Code § 1382(a)(2) (defendant must generally be retried
     within 60 days of mistrial on felony charge); People v. Villanueva,
25   196 Cal. App. 4th 411, 423-24 (2011) (good cause exists for delay
26   beyond 60 days while case is being reviewed on direct appeal); (R.
     & R. at 12 (Petitioner’s conviction in case number BA373655 — the
27   only conviction challenged in this action — became final on Mar.
     11, 2013, after conclusion of direct review).) The status of the
28   remaining charge therefore cannot render this action timely.

                                     3
 1   Moreover, even if he did and those charges were relevant to his
 2   claims, this action would likely be subject to dismissal for want
 3   of exhaustion, see Rose v. Lundy, 455 U.S. 509, 518-19 (1982), or
 4   under the abstention doctrine of Younger v. Harris, 401 U.S. 37,
 5   45-46 (1971).    Accordingly, that objection is meritless.
 6        Petitioner further argues that his Petition and Amended
 7   Petition cannot be untimely “if the i[n]formation [that charged
 8   him in the case whose conviction he challenges] is fraud” (Objs.
 9   at 2; see also, e.g., id. at 30), but claims of prosecutorial
10   misconduct are not exempt from AEDPA’s one-year statute of
11   limitations, see, e.g., Ford v. Gonzalez, 683 F.3d 1230, 1236-39
12   (9th Cir. 2012) (affirming denial of petition’s prosecutorial-
13   misconduct claim and others as time-barred because petitioner had
14   not shown entitlement to later trigger date or sufficient
15   tolling).   Although the Magistrate Judge acknowledged
16   discrepancies in the record as to what provision of the Penal
17   Code Petitioner was convicted of violating (see R. & R. at 4-5
18   n.8, 19-20 & n.14), she observed that he did not appear to have
19   brought his actual-innocence claim on that basis (see id. at 19-
20   20 & n.14), nor has he done so in his objections or the motion to
21   vacate (see generally Objs.; Mot. Vacate).    He has not adduced
22   any new evidence to support the actual-innocence claim he
23   constructively alleged in the Petition and Amended Petition and
24   has not identified any error in the Magistrate Judge’s analysis
25   of that claim.    He therefore cannot render this action timely
26   based on purported “fraud” in any relevant charging document or
27   the actual-innocence claim in his pleadings and constructively
28   realleged in his objections.

                                       4
 1        Finally, Petitioner refers to the “USSC” at several points
 2   in his objections (see, e.g., Objs. at 3, 4) and attaches
 3   documents that appear to relate to his 1985 convictions for
 4   burglary, robbery, and sex crimes (see id. at 37-44; see also
 5   Lodged Doc. 3 at 3).   He does not clarify what “USSC” refers to
 6   or how it or the attached documents are relevant to his claims.
 7   To the extent he refers to the U.S. Supreme Court, Petitioner has
 8   evidently never filed anything there (see R. & R. at 7-8) and,
 9   despite his protests to the contrary, the Magistrate Judge cited
10   many Supreme Court cases in her R. & R. (see, e.g., id. at 3 n.6,
11   10, 11).   His apparent objection that the Magistrate Judge
12   misapplied Harrington v. Richter, 562 U.S. 86, 103 (2011) (habeas
13   relief warranted only if state court’s ruling was “so lacking in
14   justification that there was an error well understood and
15   comprehended in existing law beyond any possibility for
16   fairminded disagreement”) (Objs. at 11), and review should have
17   been “de [n]ovo” (id. at 3) is misplaced because the Magistrate
18   Judge recommended denying the Petition and Amended Petition as
19   untimely without reaching the merits of his claims, much less
20   reviewing any state-court finding under any standard.
21        Having reviewed de novo those portions of the R. & R. to
22   which Petitioner objected in his objections and motion to vacate,
23   the Court accepts the findings and recommendations of the
24   Magistrate Judge.
25        IT THEREFORE IS ORDERED that Respondent’s motion to dismiss
26
27
28

                                      5
 1   the Petition and Amended Petition as untimely is GRANTED and this
 2   action be DISMISSED with prejudice.
 3
 4
 5   DATED: January 16, 2019
                                  JOHN F. WALTER
 6                                U.S. DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    6
